DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The preliminary amendment filed 6/18/20 is acknowledged. Claim 1 has been canceled. Claims 2-22 are pending and under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,415,004. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are encompass a drug delivery device comprising adalimumb. The ‘004 claims teach a solid adalimumab preparation shaped as a tissue penetrating member, wherein the tissue penetrating member is adapted to be orally delivered in a swallowable capsule. The ‘004 claims teach wherein the tissue penetrating member is adapted to be operably coupled to a delivery means having a first configuration and a second configuration, the tissue penetrating member being contained within the capsule in the first configuration and advanced out of the capsule and into the intestinal wall in the second configuration. The ‘004 claims teach wherein the dose of the adalimumab is 1-5 mg. The ‘004 claims teach wherein a weight percent of adalimumab in the tissue penetrating member comprises between 8 to 12 percent. The ‘004 claims teach wherein the adalimumab preparation comprises at least one pharmaceutical excipient. The ‘004 claims teach wherein the tissue penetrating member includes a retaining feature for retaining the tissue penetrating member within the intestinal wall after insertion. The ‘004 claims teach  wherein upon insertion, the preparation releases adalimumab into the bloodstream from the intestinal wall to achieve a t1/2 that is greater than a t1/2 for orally ingested adalimumab that is not inserted into the intestinal wall. The difference between the instant claims and the ‘004 claims is that the instant claims are directed to a method of delivering adalimumab. However, the specification of the ‘004 claims teaches this use for the drug delivery device (See columns 2 and 3). The specification of the ‘004 patent teaches that the adalimumab preparation is useful for treating a number autoimmune diseases, including rheumatoid arthritis, juvenile idiopathic arthritis, psoriatic arthritis, ankylosing spondylitis, Crohn's disease, plaque psoriasis, and ulcerative colitis (See claim 21).  In light of Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008) and especially in light of Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003) and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1385 (CAFC 2010) a method for delivering adalimuamb to a patient is an obvious variation of the claims 1-30 of the ‘004 claims because one would readily understand that the claimed infliximab preparation of the ‘004 claims could be used for delivering adalimumab to a patient.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,752,681. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for delivering adalimumab. The ‘681 claims teach a method for delivering adalimumab into a wall of the small intestine, the method comprising swallowing a drug delivery device comprising a capsule, an actuator having a first configuration and a second configuration, and a solid Adalimumab preparation operably coupled to the actuator, the solid Adalimumab preparation comprising a therapeutically effective dose of Adalimumab, the preparation being contained within the capsule in the first configuration and advanced out of the capsule and into the wall of the small intestine in the second configuration so as to insert the solid Adalimumab preparation into the wall of the small intestine wherein the solid Adalimumab preparation has a tissue penetrating shape configured for penetration of the wall of the small intestine; and actuating the actuator responsive to a condition in the small intestine to deliver the solid Adalimumab preparation into the wall of the small intestine. The ‘681 claims teach wherein the dose of Adalimumab in the Adalimumab preparation is in a range from 1 to 5 mg. The ‘681 claims teach wherein a weight percent of Adalimumab in the preparation comprises between 8 to 12%. The ‘681 claims teach wherein the Adalimumab preparation comprises at least one pharmaceutical excipient. The ‘681 claims teach further comprising retaining the Adalimumab preparation within the intestinal wall after insertion. The ‘681 claims teach wherein the Adalimumab preparation produces a release of Adalimumab with a t½ in a range of 6 to 24 hours and wherein the Adalimumab preparation produces a release of Adalimumab with a t½ of 40 days. The ‘681 claims teach using the dose of delivered Adalimumab to treat an autoimmune disease selected from the group consisting of rheumatoid arthritis, juvenile idiopathic arthritis, psoriatic arthritis, ankylosing spondylitis, Crohn's disease, plaque psoriasis, and ulcerative colitis. Thus, the instant claims and the ‘681 claims are of the same scope and not patentably distinct.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-6, 8-13, 15-20, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borhani et al. (US Patent Application Publication US 2010/034823 A1, published February 11, 2010 with a supported priority to provisional application No. 60/855,104, filed October 27, 2006) in view of Gross et al. (Patent Application Publication US 2004/0253304 A1, published December 16, 2004).
The instant claims are drawn to a method for delivering adalimumab into a wall of a gastrointestinal tract, comprising: providing a drug delivery device comprising a capsule, an actuator having a first configuration and a second configuration, and a solid adalimumab preparation operably coupled to the actuator, the solid adalimumab preparation comprising a therapeutically effective dose of adalimumab, the solid adalimumab preparation being contained within the capsule in the first configuration and advanced into the wall of the gastrointestinal tract in the second configuration, wherein the solid adalimumab preparation has a shape configured for penetration of the wall of the gastrointestinal tract; and providing instructions for the ingestible device to be swallowed by a patient. 
Borhani et al. teach a pharmaceutical composition comprising crystals of an anti-TNF alpha antibody, D2E7 (adalimumab), and at least one pharmaceutical excipient (See claim 30). Borhani et al. teach that the composition is provided as a solid, semisolid, or liquid formulation, each formulation containing the antibody in crystalline form (See claim 30). Borhani et al. teach that the excipient encapsulates crystals of the D2E7 antibody (See claim 31 and paragraphs 0394-0403). Borhani et al. teach that the excipient comprise at least one polymeric optionally biodegradable carrier or at least one oil or lipid carrier (See claim 34). Borhani et al. teach that the polymer is PLGA (See claim 35). Borhani et al. teach that the crystals contain 3 to 10 mg/ml of D2E7 monoclonal antibody (See paragraph 0038 and table 1). Borhani et al. teach that the D2E7 monoclonal antibody crystal formulation comprises PEG (See paragraph 0437). Borhani et al. teach that the composition can be administered by parenteral route, oral route, or by injection (See claim 40). Borhani et al. teach that adalimumab is used to treat autoimmune disease, in particular rheumatoid arthritis, ankylosing spondylitis, juvenile rheumatoid arthritis and psoriatic arthritis (See paragraph 0063).
Borhani et al. do not teach a capsule comprising an actuator having a first configuration and a second configuration and a solid adalimumab preparation operably coupled to the actuator, the solid adalimumab preparation comprising a therapeutically effective dose of Adalimumab, the solid adalimumab preparation being contained within the capsule in the first configuration and advanced into the wall of the gastrointestinal tract in the second configuration, wherein the solid adalimumab preparation has a shape configured for penetration of the wall of the gastrointestinal tract; and providing instructions for the ingestible device to be swallowed by a patient. 
Gross et al. teach an oral, ingestible capsule comprising electrical and/or mechanical means to enhance the adsorption of a drug to the gastrointestinal tract (See paragraph 0059 and 0105-112). Gross et al. teach that the device includes a mechanical driving mechanism that actively drives the drug through the wall of the Gl tract (See paragraph 0059). Gross et al. teach that the active driving of the drug through the Gl tract wall is accomplished by driving the drug through the wall by passage of the drug through tight junctions of the epithelial layer of the small intestine and therefrom into the bloodstream (See paragraph 0060). Gross et al. teach that the capsule includes an expandable membrane (interpreted as a balloon) that deflects in response to gas (See paragraphs 0439-0440 and Figures 22-26). Gross et al. teach that the deflection, in turn, applies pressure to the drug, driving it out of the capsule and into the wall of the small intestine (See paragraph 0440). Gross et al. teach that the capsule includes a needle including a sharp tip thereof, and the tip of the needle is adapted to contact the endothelial layer of the gastrointestinal tract in response to the change of state of the environmentally-sensitive mechanism (See paragraph 0164-0174). Gross et al. teach that the capsule comprise a coating that is pH-sensitive to a pH that is characteristic of a small intestine (See paragraphs 0061-0073 and claims 23-26). Gross et al. teach that the pH sensor is adapted to detect a pH between 7.5 and 8.0 (See paragraph 0162). Gross et al. teach that the capsule comprise a drug stored in powder form or liquid form (See paragraph 0072 and 0113). Gross et al. teach that the drug further includes pharmaceutically acceptable additive for controlled release (See paragraph 0085). Gross et al. teach that the device further defines a drug-dispensing cavity that is adapted for controlled release (See paragraph 0095-0096). Gross et al. teach that the drug, attached to the device, is enclosed by a sheath, which encapsulates both the device and drug (See paragraph 0352). Gross et al. teach the drug may be embedded in a slow release matrix, which is biodegradable (See paragraph 0379). Gross et al. teach that drugs for use in the capsule include TNF (See paragraph 0410).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the adalimumab composition taught by Borhani et al. to be adapted into a capsule for insertion of the composition into the intestinal wall after ingestion because Gross et al. teach that oral drug administration is negatively impacted by drug dissolution, drug degradation, and poor drug absorption, resulting in low drug bioavailability. Given that Gross et al. teach that low bioavailability is most common with oral dosage forms of poorly water-soluble, slowly absorbed drugs and that an ingested drug is exposed to the small intestine for only about 2 to 4 hours, one of ordinary skill in the art would recognize the advantage of encapsulating adalimumab for direct insertion into the wall of the small intestine, as taught by Gross et al. One of ordinary skill in the art would be motivated to develop a therapeutic preparation comprising adalimumab adapted for insertion into the intestinal wall because doing so would provide a drug delivery method that enhances the adsorption of a drug provided to the gastrointestinal tract, thereby overcoming drug delivery problems associated with drugs only available by injection or that have poor and erratic bioavailability.
With regards to the functional limitation “wherein the t1/2 of the adalimumab advanced into the wall of the gastrointestinal tract is greater than the t1/2 for orally ingested adalimumab that is not advanced into the wall of the gastrointestinal tract”, the combination of the above prior art references teaches the therapeutic preparation and thus, the claimed functional properties and results would necessarily flow from the therapeutic preparation. With regards to the limitation “providing instructions for the ingestible device to be swallowed by a patient”, the printed matter does not have a functional relationship to the product, and thus, is not given patentable weight.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that “The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results”.
Thus, the combination of prior art references to arrive at the claimed invention provided a prima facie case of obviousness, absent evidence to the contrary.
Claims 7, 14 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Borhani et al. (US Patent Application Publication US 2010/034823 A1, published February 11, 2010 with a supported priority to provisional application No. 60/855,104, filed October 27, 2006)  in view of Gross et al. (Patent Application Publication US 2004/0253304 A1, published December 16, 2004) as applied to claims 2-6, 8-13, 15-20, and 22 above, and further in view of Shadduck et al. (US Patent Application Publication US 2004/0143221 A1, published July 22, 2004). 
Claims 10 and 11 add the following limitations:  retaining the adalimumab preparation within the intestinal wall after insertion; wherein retaining comprises anchoring at least one of a barb or an inverse taper shape of the adalimumab preparation in intestinal wall tissue.
Borhani et al. teach a pharmaceutical composition comprising crystals of an anti-TNF alpha antibody, D2E7 (adalimumab), and at least one pharmaceutical excipient (See claim 30).  Borhani et al. teach that the composition is provided as a solid, semisolid, or liquid formulation, each formulation containing the antibody in crystalline form (See claim 30). Borhani et al. teach that the excipient encapsulates crystals of the D2E7 antibody (See claim 31 and paragraphs 0394-0403). Borhani et al. teach that the excipient comprise at least one polymeric optionally biodegradable carrier or at least one oil or lipid carrier (See claim 34). Borhani et al. teach that the polymer is PLGA (See claim 35). Borhani et al. teach that the crystals contain 3 to 10 mg/ml of D2E7 monoclonal antibody (See paragraph 0038 and table 1).  Borhani et al. teach that the D2E7 monoclonal antibody crystal formulation comprises PEG (See paragraph 0437). Borhani et al. teach that the composition can be administered by parenteral route, oral route, or by injection (See claim 40).
Borhani et al. do not teach wherein the preparation is adapted for insertion into an intestinal wall after oral ingestion; wherein the preparation is adapted for insertion into the wall of the small intestine; wherein at least a portion of the preparation is in solid from; wherein the preparation is adapted to be orally delivered in a swallowable capsule; wherein the preparation is adapted to be operably coupled to delivery means having a first configuration and a second configuration, the preparation being contained within the capsule in the first configuration and advanced out of the capsule and into the intestinal wall in the second configuration; wherein the delivery means comprises at least one expandable balloon having an expanded and a non-expanded state and the first configuration is the non-expanded state and the second configuration is the expanded state.
Gross et al. teach an oral, ingestible capsule comprising electrical and/or mechanical means to enhance the adsorption of a drug to the gastrointestinal tract (See paragraph 0059 and 0105-112). Gross et al. teach that the device includes a mechanical driving mechanism that actively drives the drug through the wall of the GI tract (See paragraph 0059). Gross et al. teach that the active driving of the drug through the GI tract wall is accomplished by driving the drug through the wall by passage of the drug through tight junctions of the epithelial layer of the small intestine and therefrom into the bloodstream (See paragraph 0060). Gross et al. teach that the capsule includes an expandable membrane (interpreted as a balloon) that deflects in response to gas (See paragraphs 0439-0440 and Figures 22-26). Gross et al. teach that the deflection, in turn, applies pressure to the drug, driving it out of the capsule and into the wall of the small intestine (See paragraph 0440).  Gross et al. teach that the capsule comprise a drug stored in powder form or liquid form (See paragraph 0072 and 0113). Gross et al. teach that the drug further includes pharmaceutically acceptable additive for controlled release (See paragraph 0085). Gross et al. teach that the device further defines a drug-dispensing cavity that is adapted for controlled release (See paragraph 0095-0096). Gross et al. teach that the drug, attached to the device, is enclosed by a sheath, which encapsulates both the device and drug (See paragraph 0352). Gross et al. teach the drug may be embedded in a slow release matrix, which is biodegradable (See paragraph 0379).  Gross et al. teach that drugs for use in the capsule include TNF (See paragraph 0410). 
Borhani et al. and Gross et al. do not retaining the adalimumab preparation within the intestinal wall after insertion.
Shadduck et al. teach a biomedical implant for sustained delivery of a pharmacologically active agent to the small intestine of the GI tract (See abstract). Shadduck et al. teach that the implant body comprises an elongate, flexible, biodegradable polymeric element that is attached to the wall of the duodenum and biodegradation of the polymeric releases that pharmacologically agent (See abstract). Shadduck et al. teach that the implant includes an attachment means for tethering an end of the implant to the wall or the GI lumen (See paragraph 0011). Shadduck et al. teach that the attachment means includes a barb-tipped member (See paragraph 0017). Shaddock et al. teach that the biodegradable implant body is made of biodegradable and absorbable polymers known in the art, such as polymers of glycolic acid, lactic acid, trimethylene carbonate, p-dioxanone, and caprolactone (See paragraph 0021). Shadduck et al. teach that the biodegradable polymer is at least in part a hydrogel (See claim 12).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined therapeutic preparation of Borhani et al. and Gross et al. to include a biodegradable tissue penetrating implant that has barbs as an attachment means because Shadduck et al. teach that orally ingested drugs are poorly adsorbed in the GI tract and thus, have a have a short time of action requiring the patient to take frequent doses.  Given that Shadduck et al. teach that the transit time duration of most small molecule drugs in the small intestine is limited to 2 to 4 hours, one of ordinary skill in the art would recognize the advantage of adapting the combined therapeutic preparation taught by Borhani et al. and Gross et al. to encompass the barbed implant taught by Shadduck et al. to extend the time of action by maintaining the drug in the small intestine.  One of ordinary skill in the art would be motivated to include a tissue penetrating implant that penetrates the wall of the small intestine because doing so would deliver the drug directly to the small intestine, and thereby, provide local, sustained, or intermittent release of the drug over an extended period of time in the small intestine.   
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one product,  and a person of ordinary skill would recognize that it would be used in similar products in the same way, using the technique is obvious unless its application is beyond that person’s skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that “The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results”.
Thus, the combination of prior art references to arrive at the claimed invention provided a prima facie case of obviousness, absent evidence to the contrary. 
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                    


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646